Exhibit 10.1

FIRST AMENDMENT TO LEASE AGREEMENT

THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made as of the
19th day of August, 2020 by and between FUSCO HARBOUR ASSOCIATES, LLC, a
Connecticut limited liability company (hereinafter called “Landlord”), and
BIOXCEL THERAPEUTICS, INC., a Delaware corporation (hereinafter called
“Tenant”).

WITNESS ETH:

WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement having
an “Effective Date” of August 20, 2018 (the “Lease”), respecting certain
premises currently containing 11,040 rentable square feet located on the twelfth
(12th) floor at 555 Long Wharf Drive, New Haven, Connecticut. Capitalized terms
which are used but are not defined herein shall have the same meanings as in the
Lease;

WHEREAS, the term of the Lease commenced on February 22, 2019 and currently
expires on February 28, 2026; and

WHEREAS, Tenant now desires to (i) lease an additional 7,245 rentable square
feet of space contiguous to the current Premises (said additional space being
sometimes referred to in this Amendment as the “Additional Space” and being
shown and designated as the “Additional Space” on Exhibit A attached hereto),
and (ii) amend the Lease in connection with all of the foregoing.

NOW, THEREFORE, IN VIEW OF THE FOREGOING, AND IN CONSIDERATION OF THE TERMS
HEREOF, THE UNDERSIGNED DO HEREBY AGREE AS FOLLOWS:

1.         For purposes of this Amendment, the following terms shall have
meanings set forth below:

(a)        “Additional Space Delivery Date” shall mean the date upon which
Landlord delivers possession of the Additional Space to Tenant in vacant and
broom clean condition, which is currently anticipated to take place promptly
following the date of this Amendment; and

(b)       “Additional Space Rent Commencement Date” shall mean the date which is
sixty (60) days after the earliest of (x) occupancy by Tenant of any portion of
the Additional Space for conduct of its business, or (y) the date that Tenant’s
Additional Space Work (as hereinafter defined) is substantially completed. For
purposes hereof, the sixty (60) day period described above is referred to herein
as the “Abatement Period” and shall be subject to reduction as set forth below.

Landlord shall confirm the Additional Space Delivery Date and the Additional
Space Rent Commencement Date and shall provide Tenant with written notice of
said dates. When said dates have been so determined, at Landlord’s or Tenant’s
request, the parties hereto shall within fifteen (15) days after such request,
execute a written agreement confirming said dates.



--------------------------------------------------------------------------------

Any failure of the parties to execute such written agreement shall not affect
the validity of said dates as aforesaid.

2.         Landlord agrees to deliver possession of the Additional Space to
Tenant in “as is” condition, no warranties or representations being made by
Landlord herein as to the condition of the Additional Space or any specific use
which may be made thereof. Tenant acknowledges and agrees that Tenant shall be
solely responsible, at Tenant’s sole expense, for performing any and all
improvements to the Premises in order to prepare same for occupancy by Tenant
(“Tenant’s Additional Space Work”) in accordance with and subject to the terms
hereof and of the Lease, including, without limitation, the terms of Schedule
C-1 attached to the Lease. By way of illustration only, the 5% construction
oversight fee shall apply to Tenant’s Additional Space Work. In connection with
Tenant’s Additional Space Work, the following shall apply:

(a)       Within thirty (30) days following the date of this Amendment, Tenant
shall furnish to Landlord a complete set of detailed plans and specifications,
both architectural and MEP, including, without limitation, construction
drawings, engineer drawings and all finish selections (“Tenant’s Plans”) for all
that certain work and improvements in and to the interior of the Premises which
Tenant desires to perform or cause to be performed as part of Tenant’s
Additional Space Work;

(b)       Within ten (10) days after written request by Landlord, Tenant shall,
approve the guaranteed maximum price for Tenant’s Additional Space Work and
award and sign the contract with the selected contractor(s); and

(c)       Within three (3) days after written notice from Landlord, Tenant
shall, respond to any questions or requests for information or respond to
requests from Landlord for approval or authorization with respect to Tenant’s
Plans or any other aspect of Tenant’s Work.

Time is of the essence with respect to the time periods set forth herein.
Requests or other notices hereunder from Landlord to Tenant may be send via
email to the following: Kim Sheehan [KSheehan@bioxceltherapeutics.com].

For purposes hereof, the following shall represent “Tenant Delays”: (i) after
Landlord has advised Tenant that such request shall result in a delay in
Tenant’s Work or any delay in substantial completion of Tenant’s Work caused by
Tenant’s request for changes in Tenant’s Plans; (ii) each day (or portion
thereof) that Tenant fails to meet any of the time deadlines or other
requirements detailed in this Section; and/or (iii) any delay in substantial
completion of Tenant’s Work caused by reason of other acts or omissions of
Tenant, its agents and/or contractors. In the event of any Tenant Delays, the
Abatement Period shall be reduced by one (1) day for each day of each such
Tenant Delay; provided, however, that if the Additional Space Rent Commencement
Date takes place within one hundred twenty (120) days after the Additional Space
Delivery Date, then there shall be no such reduction of the Abatement Period.
The foregoing shall be in addition to any other rights or remedies of Landlord,
available under the terms of this Lease, at law or in equity, on account of any
Tenant Delays.



2

--------------------------------------------------------------------------------

3. The Lease is hereby amended as follows, effective on and after the Additional
Space Delivery Date (except for subsections (c) and (d) below, which shall be
effective on and after the Additional Space Rent Commencement Date):

(a)       The number of rentable square feet contained in the Premises is
increased to a total of Eighteen Thousand Two Hundred Eighty-Five (18,285)
rentable square feet;

(b)       Schedule A to the Lease is amended to include the Additional Space as
part of the “Premises” under the Lease;

(c)       The “Base Rent” payable by the Tenant under Paragraph 4.A. of the
Lease shall be as follows:



    

Base Rent

    



    



 

Period:



Per RSF



Annual Base Rent



Monthly Payment



ASRCD* - 2/28/21 1



$

18.96



$

346,683.60



$

28,890.30 



3/1/21 - 2/28/22



$

19.44



$

355,460.40



$

29,621.70 



3/1/22 - 2/28/23



$

19.92



$

364,237.20



$

30,353.10 



3/1/23 - 2/28/24



$

20.42



$

373,379.70



$

31,114.98 



3/1/24 - 2/28/25



$

20.93



$

382,705.05



$

31,892.09 



3/1/25 - 2/28/26



$

21.45



$

392,213.25



$

32,684.44 



--------------------------------------------------------------------------------

*Additional Space Rent

Commencement Date

(d)       the numerator of “Tenant’s Proportionate Share” shall be increased to
18,285 to reflect the increased square footage of the Premises;

(e)       the Base Electric Charge shall be increased to $2,895.13 per month to
reflect the increased square footage of the Premises;

(f)        Paragraph 43 of the Lease is amended to increase the Security Deposit
from Fifty-One Thousand Sixty ($51,060.00) Dollars to a total of Eighty-Six
Thousand Six Hundred Seventy-One ($86,671.00) Dollars, and Tenant shall pay the
amount of such increase simultaneously with the execution hereof;

(g)       Paragraph 45 of the Lease is amended by increasing the number of
parking spaces by twenty-two (22) to a total of fifty-five (55) spaces; and

(h)       Paragraph 46 of the Lease is amended by deleting same and substituting
“Intentionally Omitted” in the place thereof.

--------------------------------------------------------------------------------

1         Base Rent for the original Premises only shall be abated for the month
of February 2021 per Section 4(A) of the original Lease.



3

--------------------------------------------------------------------------------

3.         Acknowledgments. Landlord and Tenant hereby acknowledge and agree as
follows: (a) Landlord has fully satisfied all of its obligations under the Lease
with respect to the performance of work or improvements to the Premises and/or
the payment or provision of any allowance or contribution for any such work; (b)
Landlord shall not be required to perform any work to the Additional Space or
provide any contribution or allowance or any other concessions with respect
thereto in connection with this Amendment; and (c) Tenant has no outstanding
rights or options of any kind under the Lease to (i) lease any other portion of
Landlord’s Building, or (ii) terminate the Lease.

4.         Broker. Tenant represents that it has had no dealings with any broker
or agent in connection with this Amendment and that, insofar as it knows, no
other broker or agent is entitled to any commission in connection herewith.
Tenant agrees to indemnify, defend and hold Landlord, and its property manager,
harmless from and against any claims for a fee or commission made by any other
broker claiming to have acted by or on behalf of Tenant in connection with this
Amendment.

5.         Ratification. Except as and to the extent amended hereby, the Lease
is hereby ratified and confirmed in all respects and remains in full force and
effect in accordance with the terms thereof. By signing below, Landlord and
Tenant hereby (i) consent to all of the terms of this Amendment, (ii) ratify and
confirm their respective obligations under the Lease, and (iii) agree that said
obligations are and shall remain in full force and effect.

6.         Binding Effect. This Amendment and all of the provisions hereof shall
be binding upon and inure to the benefit of Landlord and Tenant and their
respective successors and assigns, subject to the restrictions on assignment by
Tenant set forth in the Lease. In the event of any conflict between the terms,
conditions and provisions of this Amendment and the terms, conditions and
provisions of the Lease, then the terms, conditions and provisions of this
Amendment shall govern and prevail in all respects.

[Signature Page Follows]



4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals,
as of the day and year first above written.



In the presence of:

    

LANDLORD:





FUSCO HARBOUR ASSOCIATES, LLC





By:

Fusco Harbour - EJF Inc., Its Manager

















/s/ Elsie S. Mendez



By

/s/ Lynn R. Fusco

/s/ Dennis Riley





Lynn R. Fusco, Vice-Presdient

















/s/ Elsie S. Mendez



By

/s/ Edmund .J. Fusco

/s/ Dennis Riley





Edmund J. Fusco, Jr., Vice-President

















TENANT:





BIOXCEL THERAPEUTICS, INC.













/s/ William C. Lorenz



By:

/s/ Kimberly A Sheehan

William C. Lorenz



Name:

Kimberly A Sheehan

/s/ Mark O’Hagan



Title:

VP of HR

Mark O’Hagan











5

--------------------------------------------------------------------------------

STATE OF CONNECTICUT )



                                                 )ss.:

August 24, 2020

COUNTY OF NEW HAVEN )





Personally appeared, LYNN R. FUSCO, the Vice-President of Fusco Harbour - EJF
Inc., the Manager FUSCO HARBOUR ASSOCIATES, LLC, signer and sealer of the
foregoing instrument, and acknowledged the same to be his/her free act and deed
and the free act and deed of said Manager and said limited liability company
before me.



ANGELA M SALVATI





/s/ ANGELA M SALVATI



Notary Public - State of Connecticut



My Commission Expires:



ANGELA M. SALVAT1



NOTARY PUBLIC



MY COMMISSION EXPIRES JULY 31, 2022



STATE OF CONNECTICUT )



                                                 )ss.:

August 24, 2020

COUNTY OF NEW HAVEN )





Personally appeared, EDMUND J. FUSCO, JR., the Vice-President of Fusco Harbour -
EJF Inc., the Manager FUSCO HARBOUR ASSOCIATES, LLC, signer and sealer of the
foregoing instrument, and acknowledged the same to be his/her free act and deed
and the free act and deed of said Manager and said limited liability company,
before me.



/s/ ANGELA M SALVATI



Notary Public - State of Connecticut



My Commission Expires:



ANGELA M. SALVAT1



NOTARY PUBLIC



MY COMMISSION EXPIRES JULY 31, 2022



STATE OF CONNECTICUT )



                                                 )ss.:

August 19, 2020

COUNTY OF NEW HAVEN )





Personally appeared, Kimberly A Sheehan, the V.P of HR of BIOXCEL THERAPEUTICS,
INC., signer and sealer of the foregoing instrument, and acknowledged the same
to be his/her free act and deed as such officer and the free act and deed of
said company, before me.



/s/ ANGELA M SALVATI



Notary Public - State of Connecticut



My Commission Expires:



ANGELA M. SALVATI



NOTARY PUBLIC



MY COMMISSION EXPIRES JULY 31, 2022





6

--------------------------------------------------------------------------------

EXHIBIT A
ADDITIONAL SPACE



Graphic [btai-20200930ex1018d184a003.jpg]

7

--------------------------------------------------------------------------------